DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 3/23/2020. Claims 1-20 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhanna et al (US 20130016657 A1, hereinafter Muhanna) in view of Kotecha (US 20160371987 A1), and further in view of Golaup et al (US 20160234751 A1, hereinafter Golaup).

Consider claim 1, Muhanna discloses a method for service quality management, the method being applied to a core network in a cellular network, and the method comprising: 
receiving an attach request initiated by a controllable device after a boot operation is completed, the attach request being used for requesting attachment to the core network (after initial power up (block 220), the M2M entity's Access Device (e.g., the access device 162 in FIG. 9) may send its Initial Attach request to 3GPP AN's MME 200 as indicated at step 221, Fig. 14 and paragraph 191); and 
separately establishing a signaling bearer and a data bearer for the controllable device according to the attach request to attach the controllable device to the core network (The M2M entity's Access Device may establish an M2M SL signaling connection (block 248) with the AN M2M N-SC proxy 192 to facilitate M2M SL signaling by the Service Device (e.g., the service device 163 in FIG. 9) for M2M entity's regular registration with its per-choice M2M SP 82 (block 249)…Thereafter, at step 255, the M2M entity 155 (through its service device) may establish SL data connection with the M2M SP network 82 for the desired M2M Application(s), Fig. 15 and paragraph 193).
However, Muhanna does not expressly disclose discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer and storing the QCI with the added target note in a non- transitory computer-readable medium, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device, or wherein after adding the target note, the QCI comprises a first field and a second field, wherein the first field indicates the value of the QCI, and the second field indicates the added target note.
In the same field of endeavor, Kotecha discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer and storing the QCI with the added target note in a non- transitory computer-readable medium, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device (In one implementation, the QCI value for the command and control traffic may be set at 1. Voice traffic, which is conventionally assigned a high QCI priority (such as a QCI value of one) may be reassigned to have a lower priority value. Alternatively, a new QCI value may be defined (e.g., QCI value of zero) and configured in the network. The command and control traffic may be assigned the new QCI value and may thus be given higher priority than all other existing bearer traffic, see paragraph 30; Device 800 may perform certain operations relating to one or more processes described above. Device 800 may perform these operations in response to processor 820 executing software instructions stored in a computer-readable medium, paragraph 49), and wherein after adding the target note, the QCI comprises a first field and a second field, wherein the first field indicates the value of the QCI, and the second field indicates the added target note (see “QCI” and “Services” in Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.
While both Muhanna and Kotecha disclose separately establishing a signaling bearer and a data bearer, they do not expressly disclose establishing a dedicated signaling bearer and a dedicated data bearer.
In the same field of endeavor, Golaup discloses establishing a dedicated signaling bearer and a dedicated data bearer (Golaup discloses that in network data communications on a radio communications network (for example, UTMS or LTE), a connection to a user equipment (UE) may be considered to comprise at least two parts or planes: the control or signaling plane and the user or data plane, and that the control plane utilises one or more dedicated control bearers/connections, and the user plane utilises one or more dedicated data bearers/connections, see paragraph 112-114).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to establish a dedicated signaling bearer and a dedicated data bearer as disclosed in Golaup in the system of Muhanna as modified by Kotecha given that both use LTE radio access technology.
 
 Consider claim 2, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring the QCI corresponding to the signaling bearer according to the attach request and at least one of: 
a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device.
	In the same field of endeavor, Kotecha discloses wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring a quality class identification (QCI) corresponding to the signaling bearer according to the attach request and at least one of: 
a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 3, and as applied to claim2 above, Kotecha discloses wherein a service quality parameter corresponding to the first QCI comprises at least one of: a type that is a resource type having guaranteed bit rate; a packet delay budget within a delay scope ranging from 50 milliseconds to 100 milliseconds; or a packet loss ranging from 10-4 to 10-3  (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 4, and as applied to claim 2 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control traffic may include any traffic with the UAV that is not related to command and control of the UAV (e.g., images taken by the UAV, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 5, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor, Kotecha discloses wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device (UAV command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16; traffic having QCI values 1-4 may be GBR traffic while the traffic having QCI values of 5-9 may be non-GBR traffic, Fig, 4 and paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 6, and as applied to claim 5 above, Kotecha discloses wherein a service quality parameter corresponding to the second QCI comprises at least one of: a type that is a resource type having guaranteed bit rate or non-guaranteed bit rate; a packet delay budget within a delay scope ranging from 100 milliseconds to 300 milliseconds; or a packet loss rate ranging from 10-6 to 10-5 (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 7, and as applied to claim 5 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control traffic may include any traffic with the UAV that is not related to command and control of the UAV (e.g., images taken by the UAV, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 8, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the controllable device is an unmanned aerial vehicle.
In the same field of endeavor, Kotecha discloses wherein the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 9, Muhanna discloses an apparatus for service quality management, the apparatus being applied to a core network in a cellular network, and the apparatus comprising: a processor, and a non-transitory computer–readable medium configured to store instructions executable by the processor (MME 220 in Fig. 14 inherently disclosing a processor and a memory); wherein the processor is configured to: 
receive an attach request initiated by a controllable device after a boot operation is completed, the attach request being used for requesting attachment to the core network (after initial power up (block 220), the M2M entity's Access Device (e.g., the access device 162 in FIG. 9) may send its Initial Attach request to 3GPP AN's MME 200 as indicated at step 221, Fig. 14 and paragraph 191); and 
separately establish a signaling bearer and a data bearer for the controllable device according to the attach request to attach the controllable device to the core network (The M2M entity's Access Device may establish an M2M SL signaling connection (block 248) with the AN M2M N-SC proxy 192 to facilitate M2M SL signaling by the Service Device (e.g., the service device 163 in FIG. 9) for M2M entity's regular registration with its per-choice M2M SP 82 (block 249)…Thereafter, at step 255, the M2M entity 155 (through its service device) may establish SL data connection with the M2M SP network 82 for the desired M2M Application(s), Fig. 15 and paragraph 193).
However, Muhanna does not expressly disclose discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device, wherein after adding the target note, the QCI comprises a first field and a second field, wherein the first field indicates the value of the QCI, and the second field indicates the added target note; and the QCI including the added target note is stored in the non-transitory computer-readable medium. 
In the same field of endeavor, Kotecha discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device (In one implementation, the QCI value for the command and control traffic may be set at 1. Voice traffic, which is conventionally assigned a high QCI priority (such as a QCI value of one) may be reassigned to have a lower priority value. Alternatively, a new QCI value may be defined (e.g., QCI value of zero) and configured in the network. The command and control traffic may be assigned the new QCI value and may thus be given higher priority than all other existing bearer traffic, see paragraph 30), wherein after adding the target note, the QCI comprises a first field and a second field, wherein the first field indicates the value of the QCI, and the second field indicates the added target note (see “QCI” and “Services” in Fig. 4); and the QCI including the added target note is stored in the non-transitory computer-readable medium (Device 800 may perform certain operations relating to one or more processes described above. Device 800 may perform these operations in response to processor 820 executing software instructions stored in a computer-readable medium, paragraph 49).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.
While both Muhanna and Kotecha disclose separately establishing a signaling bearer and a data bearer, they do not expressly disclose establishing a dedicated signaling bearer and a dedicated data bearer.
In the same field of endeavor, Golaup discloses establishing a dedicated signaling bearer and a dedicated data bearer (Golaup discloses that in network data communications on a radio communications network (for example, UTMS or LTE), a connection to a user equipment (UE) may be considered to comprise at least two parts or planes: the control or signaling plane and the user or data plane, and that the control plane utilises one or more dedicated control bearers/connections, and the user plane utilises one or more dedicated data bearers/connections, see paragraph 112-114).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to establish a dedicated signaling bearer and a dedicated data bearer as disclosed in Golaup in the system of Muhanna as modified by Kotecha given that both use LTE radio access technology.

Consider claim 10, and as applied to claim 9 above, Muhanna does not expressly disclose wherein the processor is further configured to: 
the QCI corresponding to the signaling bearer according to the attach request and at least one of: a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device.
	In the same field of endeavor, Kotecha discloses wherein the processor is further configured to: 
configure a quality class identification (QCI) corresponding to the signaling bearer according to the attach request and at least one of: a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 11, and as applied to claim 10 above, Kotecha discloses wherein a service quality parameter corresponding to the first QCI comprises at least one of: a type that is a resource type having guaranteed bit rate; a packet delay budget within a delay scope ranging from 50 milliseconds to 100 milliseconds; or a packet loss rate ranging from 10-4 to 10-3  (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 12, and as applied to claim 10 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control traffic may include any traffic with the UAV that is not related to command and control of the UAV (e.g., images taken by the UAV, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 13, and as applied to claim 9 above, Muhanna does not expressly disclose wherein the processor is further configured to: configure the QCI corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein the processor is further configured to: configure a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 14, and as applied to claim 13 above, Kotecha discloses wherein a service quality parameter corresponding to the second QCI comprises at least one of: a type that is a resource type having guaranteed bit rate or non-guaranteed bit rate; a packet delay budget within a delay scope ranging from 100 milliseconds to 300 milliseconds; or a packet loss rate ranging from 10-6 to 10-5 (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 15, and as applied to claim 13 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control traffic may include any traffic with the UAV that is not related to command and control of the UAV (e.g., images taken by the UAV, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 16, and as applied to claim 9 above, Muhanna does not expressly disclose wherein the controllable device is an unmanned aerial vehicle.
In the same field of endeavor, Kotecha discloses wherein the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 17, Muhanna discloses a communication system implementing the method of claim 1, comprising the controllable device and the core network, wherein: the controllable device is configured to initiate the attach request to the core network in the cellular network after the boot operation is completed (after initial power up (block 220), the M2M entity's Access Device (e.g., the access device 162 in FIG. 9) may send its Initial Attach request to 3GPP AN's MME 200 as indicated at step 221, Fig. 14 and paragraph 191); and
 the core network in the cellular network is configured to separately establish a dedicated bearer for signaling and data of the controllable device, thereby ensuring that the controllable device is attached to the core network in the cellular network, and ensuring that the signaling and data of the controllable device are transmitted in the cellular network with improved communication quality of the cellular network (The M2M entity's Access Device may establish an M2M SL signaling connection (block 248) with the AN M2M N-SC proxy 192 to facilitate M2M SL signaling by the Service Device (e.g., the service device 163 in FIG. 9) for M2M entity's regular registration with its per-choice M2M SP 82 (block 249)…Thereafter, at step 255, the M2M entity 155 (through its service device) may establish SL data connection with the M2M SP network 82 for the desired M2M Application(s), Fig. 15 and paragraph 193).

Consider claim 18, and as applied to claim 17 above, Muhanna does not expressly disclose wherein: the core network is configured to establish a QCI corresponding to the signaling bearer for the controllable device according to the attach request and at least one of: a QCI corresponding to a real-time game service; a QCI corresponding to an inter-vehicle communication service; or a predefined first QCI, wherein the first QCI is the QCI of a service quality of the signaling bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein: the core network is configured to establish a QCI corresponding to the signaling bearer for the controllable device according to the attach request and at least one of: a QCI corresponding to a real-time game service; a QCI corresponding to an inter-vehicle communication service; or a predefined first QCI, wherein the first QCI is the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 19, and as applied to claim 17 above, Muhanna does not expressly disclose wherein: the core network is configured to configure a QCI corresponding to the signaling bearer for the controllable device according to the attach request and a predefined second QCI; and the second QCI is a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein: the core network is configured to configure a QCI corresponding to the signaling bearer for the controllable device according to the attach request and a predefined second QCI; and the second QCI is a QCI of a service quality of the data bearer established for the controllable device (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16; traffic having QCI values 1-4 may be GBR traffic while the traffic having QCI values of 5-9 may be non-GBR traffic, Fig, 4 and paragraph 33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 20, and as applied to claim 19 above, Kotecha discloses wherein: the current QCI is allowed to transmit the information corresponding to the controllable device, and then the QCI corresponding to the signaling bearer and the QCI corresponding to the data bearer are configured to be separately configured by the QCI into which the target note is added, thereby improving service quality for the signaling communication and the data communication between the cellular network and the controllable device (UAV command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16; traffic having QCI values 1-4 may be GBR traffic while the traffic having QCI values of 5-9 may be non-GBR traffic, Fig, 4 and paragraph 33); and the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna and Golaup to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
On page 14, Applicant argues that as the QCI includes multiple fields, it is possible to use a particular QCI to transmit a particular service, without having to modify the communication protocol as required by Kotecha, e.g., changing the correspondence between QCI value and service, or adding new QCI value for the particular service. 
The Examiner respectfully disagrees because, as disclosed in the specification,  the claimed “second field” is the claimed “target note” which appears to inform a reader that a particular QCI may be used to transmit information corresponding to the controllable device. Kotecha discloses that UAV command and control traffic may be assigned a QCI value of 1 (e.g. see paragraph 33), and Fig. 4 shows a table informing the reader that QCI 1 may be used for UAV command and control. Thus, the claimed “target note” and the indication of “UAV Command and Control” in Fig. 4 of Kotecha accomplish the same purpose, that is, informing a reader that a particular QCI may be used to transmit information corresponding to a controllable device. Kotecha does not appear to disclose the need to modify the standard, on the contrary, Kotecha uses the same QCI 1 as specified by the standard (i.e. packet delay budget of 100ms and packet error loss of 10-2 as per TS 23.203 Table 6.1.7) for UAV command and control traffic.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642